Citation Nr: 0207299	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  94-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right distal tibia with degenerative joint 
disease, post-operative fusion of talotibial joint, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran served on active duty from April 18, 1973 to 
September 30, 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, granted entitlement to service 
connection for postoperative residuals of a fracture of the 
right distal tibia, and assigned a noncompensable rating 
evaluation effective October 1, 1993.

In June 1994 the RO assigned a temporary total convalescence 
evaluation pursuant to the provisions of 38 C.F.R. § 4.30 
(2001) effective from October 1, 1993 through January 31, 
1994.  A 10 percent evaluation was assigned effective from 
February 1, 1994.

In April 1996 the RO assigned a temporary total convalescence 
evaluation pursuant to the provisions of 38 C.F.R. § 4.30 for 
the right ankle disability recharacterized as residuals of a 
right tibia fracture, with degenerative joint disease, 
postoperative with fusion of the talotibial joint effective 
from February 27, 1996 through March 31, 1996.  A 20 percent 
evaluation was assigned from April 1, 1996.

In January 1997 the RO granted entitlement to an increased 
evaluation of 40 percent for residuals of a right distal 
tibia fracture, with degenerative joint disease, 
postoperative with fusion of talotibial joint, effective from 
April 1, 1996.

In October 1998, after adjudicating other issues then pending 
on appeal, the Board remanded the case to the RO for further 
development and adjudicative procedures.

In February 2002 the RO affirmed the determination previously 
entered, and has returned the case to the Board for further 
appellate review.


FINDING OF FACT

The residuals of a fracture of the right distal tibia with 
degenerative joint disease, post-operative fusion of 
talotibial joint, are productive of fusion of the right ankle 
joint with occasional associated pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a fracture of the right distal tibia with 
degenerative joint disease, post-operative fusion of 
talotibial joint, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5262 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records reveals that in April 
1993, the veteran fractured his right tibia.  The fracture 
was treated by open reduction and internal fixation.

By rating action dated in January 1994, the RO granted 
entitlement to service connection for post-operative 
residuals of a fracture of the right distal tibia with 
assignment of a noncompensable evaluation.

A VA examination report dated in August 1994 reveals that the 
veteran reported  pain in the right ankle extending into his 
foot and metatarsal area.  X-rays of the right ankle and foot 
revealed a narrowing of the ankle joint space.  A plafond 
fracture was visible and its main fragments had lost 
alignment.  

The pertinent diagnoses were healed fracture of the distal 
tibia with varus angulation and healed tibial plafond 
fracture with loss of alignment and traumatic arthritis.

An Operative Report dated in February 1996 from the Seton 
Northwest Hospital shows that the veteran had sustained a 
comminuted fracture of the distal right tibia, and after 
fixation and healing of the fracture, he subsequently 
developed post-traumatic arthritis in a severe nature at the 
tibiotalar joint.  As a result of worsening of symptoms and 
increasing pain, the veteran presented to the hospital for 
surgical fusion.  A right ankle arthrodesis at the tibiotalar 
joint was performed.  The post-operative diagnosis was 
degenerative joint disease of the right ankle.

A VA examination of the ankle was conducted in November 1996.  
The examination report indicates that the examination was an 
orthopedic examination for "specifically left ankle."  
However, the medical history reported and the fusion 
operation referenced indicate that the examiner intended to 
examine the veteran's right ankle.  The diagnosis was status 
post fracture of the left distal tibia in 1993 and status 
post fusion of left ankle in February 1996.  It was also 
noted that "X-ray of the left foot, ankle and distal lower 
leg are pending."  No X-ray report for either the left or 
right ankles which was to have been conducted as indicated in 
the examination report had been associated with the claims 
file.

A VA joints examination report dated in November 1997, shows 
that the veteran had sustained a comminuted fracture of the 
right ankle and distal lower leg which had been managed with 
open reduction, internal fixation and fusion.  However, 
information contained in the body of the examination report 
refers to an injury to the left leg and ankle and that the 
veteran had "talotibial fusion on the left ankle."

It was noted that the left ankle was for all intents and 
purposes completely without any significant range of motion 
secondary to surgical procedures with fusion in the ankle 
joint.  The diagnosis was status post fusion of the left 
ankle with non-union of the distal fibula and residual pain.  

It was noted that the veteran was to have been further 
evaluated with radiographic studies of the left ankle.  Such 
radiographic studies had not been associated with the claims 
file.

This matter was previously before the Board in October 1998, 
wherein the Board determined that a remand was required in 
order to obtain the X-ray studies referenced in the November 
1996 and November 1997 VA examination reports.  A remand was 
also required due to the discrepancies reported in the 
foregoing examination reports with regard to references to 
treatment for both a left and right leg and ankle injury.

Pursuant to the Board remand, the X-ray studies referenced in 
the November 1996 and November 1997 VA examination reports 
were submitted for review.  

The VA radiology report dated in December 1996 shows that a 
view of the right ankle revealed that the ankle joint had 
been surgically fused and was bridged by three threaded pins.  
There was another metallic pin which extended transversely 
across the distal shafts of the fibula and tibia.  There were 
three smaller orthopedic screws extending transversely 
through the distal shaft of the tibia at the site of an old 
healed fracture deformity.  

There was no evidence of loosening or osteomyelitis about the 
screws.  The ankle joint itself did not appear completely 
bridged by bony callous, however, an ununited fracture was 
seen in the distal shaft of the fibula just above the 
orthopedic pin bridging the fibula and tibia.  Soft tissues 
about the ankle were mildly and diffusely swollen.  
Visualized bones of the foot were somewhat osteoporotic, 
probably secondary to disuse.  The impression was (1)	s/p 
surgical fusion of the ankle; (2) no evidence of loosening or 
osteomyelitis about the metal appliances; and (3) ununited 
fracture in the distal shaft of the fibula.

The VA radiology report dated in November 1997 demonstrates 
that the ankle had been surgically fused.   There were three 
metallic screws in the region of the ankle.  

A healed fracture of the distal tibial shaft was also present 
with additional three screws in the area.  There was an 
ununited fracture of the distal fibular shaft.  The 
impression was fusion of the ankle joint; healed fracture of 
the distal tibia, ununited fracture of distal fibula; and 
metallic screws in the region of the ankle and distal tibia.

A VA examination report dated in August 1999 shows that the 
examiner indicated that review of medical records confirmed 
that a VA examination conducted previously in November 1997, 
had stated that the veteran had a left ankle tibial talar 
fusion.  This was incorrect, as the veteran had a right ankle 
fusion.

The veteran reported that he had sustained a pilon fracture 
of the right distal tibia in 1993.  He subsequently went on 
to develop osteoarthritis of the right ankle which was post-
traumatic in nature.  Due to severe pain and limitation of 
motion in the ankle, especially with ambulation and stairs he 
underwent a right ankle fusion in 1996.  His right ankle 
fusion healed with tremendous relief of pain.  At the present 
time, he found it difficult to jog or to go up and down 
stairs.   When he did descend stairs, he would have 
occasional pain in the right ankle, and due to the inability 
to move the ankle, he would negotiate stairs more slowly.

Physical examination revealed that he was a well-developed, 
well-nourished white male who states he was 6'2" and 260 lbs.  
The right lower extremity was 1.0 cm shorter than the left 
lower extremity.  The ankle was fused in neutral.  Pulses and 
neurovascular status of the right foot were intact, except 
for no ankle motion.  The diagnosis was status post right 
ankle fusion for post-traumatic arthritis; done in 1996, with 
fusion having occurred.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran's service-connected residuals of a fracture of 
the right distal tibia with degenerative joint disease, post-
operative fusion of talotibial joint, are currently rated as 
40 percent disabling by analogy to Diagnostic Code 5262 which 
provides the rating criteria for impairment of the tibia and 
fibula.

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a maximum 40 
percent evaluation.  Where there is malunion of the tibia and 
fibula, with marked knee or ankle disability, a 30 percent 
rating evaluation is provided.  

Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation, and malunion of 
the tibia and fibula with slight knee or ankle disability 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2001).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Traumatic arthritis substantiated by X-ray findings is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  Under Diagnostic Code 5271, ratings are assigned for 
limitation of motion of the ankle  when that limitation is 
moderate (10 percent), or severe (20 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2001).

The amputation rule provides that combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  38 C.F.R. § 4.68 
(2001).  This 40 percent evaluation may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level.  Id. 

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Wilford Hall 
Medical Center; the Temple VA Medical Center; Texas 
Orthopedics;  and Seton Northwest Hospital.  The treatment 
records, including examination reports, have been obtained 
from the respective facilities and have been associated with 
the veteran's claims folder.  

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  The RO has associated his service medical records 
with the claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran was informed of the VCAA by a 
Supplemental Statement of the Case dated in February 2002.  
As set forth above, VA has met all obligations to the veteran 
under this new law.  Additionally, there is no need for 
further examination of the veteran.  Reasonably 
contemporaneous medical examinations thoroughly evaluating 
the nature and extent of severity of the veteran's right 
ankle disability are on file.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, a statement and supplemental statements 
of the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

The veteran himself has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.

Having determined that the duties to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Increased evaluation

The RO has assessed the veteran's residuals of a fracture of 
the right distal tibia with degenerative joint disease, post-
operative fusion of talotibial joint, and has assigned a 40 
percent evaluation by analogy to the rating criteria for the 
impairment of the tibia and fibula.  

An August 1999, VA examination report confirmed that the 
veteran had a right ankle fusion.  He reported that his right 
ankle fusion had healed with tremendous relief of pain.  At 
the time, he found it difficult to jog or to go up and down 
stairs, which would result in occasional pain in the right 
ankle.

The veteran's disability rating has been assigned under 38 
C.F.R. § 4.171a, Diagnostic Code 5262 (2001), which provides 
for a maximum 40 percent evaluation based on nonunion of the 
tibia and fibula, with loose motion, requiring a brace.

38 C.F.R. § 4.63 (2001) provides that loss of use of a hand 
or a foot, for the purpose of special monthly compensation, 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  

The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.

The Board recognizes the veteran's arguments relevant to 
entitlement to higher and/or separate ratings based on his 
manifested right ankle fusion.  He has identified disability 
due to arthritis, impairment, and overall functional loss.  
The regulations, however, provide that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed.  See 38 C.F.R. § 4.68.  

In this case, the veteran is already in receipt of the 
schedular maximum for right foot disability as 40 percent is 
the percentage assigned based on amputation of the foot. 
Thus, no higher evaluation is warranted under the Schedule.  
38 C.F.R. § 4.71a, Diagnostic Codes 5165, 5167 (2001).

The Board has also examined the diagnostic codes pertinent to 
the ankle for possible application.  Under Diagnostic Code 
5270 the veteran may be rated for symptoms associated with 
ankylosis of the ankle.  Pursuant to the criteria of this 
provision, a maximum 40 percent rating is warranted when 
plantar flexion is at more than 40 degrees or dorsiflexion is 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2001).  Even if the veteran were to be 
rated under this diagnostic code provision, he would not 
realize a benefit greater that that already received by his 
current 40 percent rating evaluation under Diagnostic Code 
5262.

The Board recognizes that the CAVC, in DeLuca, 8 Vet. App. at 
202, held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59.  

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
veteran's current 40 percent rating is the maximum disability 
rating available for limitation of motion of an ankle, 
accordingly, the factors of DeLuca are not for application.

As the Board noted earlier, the current appeal stems from an 
initial grant of entitlement to service connection for 
disability of the right ankle.  In this regard, the RO 
granted entitlement to temporary total convalescence 
evaluations pursuant to the provisions of 38 C.F.R. § 4.30, 
prior to assigning the maximum schedular evaluation of 40 
percent for the right ankle disability by analogy to the 
rating criteria under Diagnostic Code 5262.  The Board has 
denied entitlement to an evaluation in excess of 40 percent 
for the right ankle disability, and finds no basis, under the 
facts and circumstances of this case, upon which to predicate 
assignment of "staged" ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for residuals of a 
fracture of the right distal tibia with degenerative joint 
disease, post-operative fusion of talotibial joint.  See 
Gilbert, supra.


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  
In the Supplemental Statement of the Case dated in January 
1997, the RO concluded that an extraschedular evaluation was 
not warranted for the veteran's right distal tibia 
disability.  Since this matter has been adjudicated by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A review of the record does not show that the veteran's right 
distal tibia  disability has resulted in marked interference 
with employment or frequent periods of hospitalization.  
Indeed, there is no evidence of routine medical treatment for 
the service-connected disability, much less hospitalization.

In addition, there is no evidence that the veteran's service-
connected residuals of the right distal tibia fracture 
present an unusual disability picture.  While the Board 
acknowledges the veteran has exhibited severe limitation of 
motion and pain of the lumbosacral spine, such impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In short, the veteran's service-connected residuals of a 
fracture of the right distal tibia with degenerative joint 
disease, post-operative fusion of talotibial joint disability 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral of his 
claim to the Under Secretary or the Director for 
consideration of  assignment of an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) (2001).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation for residuals of a 
fracture of the right distal tibia with degenerative joint 
disease, post-operative fusion of talotibial joint, currently 
evaluated as 40 percent disabling, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

